ATTACHMENT TO NOTICE OF ALLOWABILITY
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/08/2021 has been entered.
Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to Claim 1, the prior art of record teaches many of the elements of the claimed invention, including a method of acquiring a medical image of an X-ray apparatus performed by one or more computers, the method comprising: acquiring an original radiation image of an object and capturing condition information of the object; acquiring a scatter radiation image related to the original radiation image by inputting the original radiation image and the capturing condition information to a learning network model configured to estimate scatter radiation; and, acquiring a scatter radiation-processed medical image from the original radiation image based on the original radiation image and the scatter radiation image, the scatter radiation-processed medical image having less scatter radiation information than the original radiation image, wherein the learning network model configured to estimate scatter radiation comprises a learning network model taught based on a plurality of scatter radiation images and a plurality of pieces of capturing condition information related to a plurality of scatter radiation images. 
However, the prior art of record fails to teach or fairly suggest the method wherein learning of the learning network model is performed based on learning data including at least one of the scatter radiation image, characteristics of regions of a target object a thickness of the target object and the capturing condition information, in the manner as required by Claim 1.
With respect to Claim 10, the prior art of record teaches many of the elements of the claimed invention, including a method of acquiring a medical image of an X-ray apparatus performed by one or more computers, the method comprising: acquiring an original radiation image of a target object and capturing condition information of the target object; and acquiring a scatter radiation-processed medical image from the original radiation image by inputting the original radiation image and the capturing condition information to a learning network model configured to estimate a scatter radiation-processed medical image, wherein the learning network model configured to estimate a scatter radiation-processed medical image comprises a learning network model taught based on a plurality of original radiation images and a plurality of pieces of capturing condition information related to the plurality of original radiation images, in the manner as required by Claim 10.
However, the prior art of record fails to teach or fairly suggest the method wherein learning of the learning network model is performed based on learning data including at least one of the scatter radiation image, characteristics of regions of a target object a thickness of the target object and the capturing condition information.
With respect to Claim 11, the prior art of record teaches many of the elements of the claimed invention, including an X-ray apparatus comprising: an X-ray emitter configured to emit X-rays toward an object; an X-ray detector configured to detect the X-rays that have passed through the object; a controller communicatively connected to the X-ray emitter and the X-ray detector to control the X-ray apparatus; and, a memory communicatively connected to the controller, wherein the memory is configured to store instructions for the controller to perform a control operation to: acquire a scatter radiation image related to an original radiation image of the object acquired from the X-ray detector, by inputting the original radiation image and capturing condition information of the object to a learning network model configured to estimate scatter radiation, and, acquire a scatter radiation-processed medical image from the original radiation image based on the original radiation image and the scatter radiation image, and wherein the learning network model configured to estimate scatter radiation comprises learning network model taught based on a plurality of scatter radiation images and a plurality of pieces of capturing condition information related to the plurality of scatter radiation images.
However, the prior art of record fails to teach or fairly suggest the apparatus wherein learning of the learning network model is performed based on learning data including at least one of the scatter radiation image, characteristics of regions of a target object a thickness of the target object and the capturing condition information, in the manner as required by Claim 11.
With respect to Claim 19, the prior art of record teaches many of the elements of the claimed invention, including an X-ray apparatus comprising: an X-ray emitter configured to emit X-rays toward an object; an X-ray detector configured to detect the X-rays that have passed through the object; a controller communicatively connected to the X-ray emitter and the X-ray detector to control the X-ray apparatus; and a memory communicatively connected to the controller, wherein the memory is configured to store instructions for the controller to perform a control operation to acquire a scatter radiation-processed medical image from an original radiation image of the object acquired from the X-ray detector, the scatter radiation-processed medical image being acquired by inputting the original radiation image and capturing condition information of the object to a learning network model configured to estimate a scatter radiation image, and wherein the learning network model configured to estimate the scatter radiation-processed medical image comprises a learning network model taught based on a plurality of original radiation images and a plurality of pieces of capturing condition information related to the plurality of original radiation images.
However, the prior art of record fails to teach or fairly suggest the apparatus wherein learning of the learning network model is performed based on learning data including at least one of the scatter radiation image, characteristics of regions of a target object a thickness of the target object and the capturing condition information, in the manner as required by Claim 19.
With respect to Claim 20, the prior art of record teaches many of the elements of the claimed invention, including a computer program product comprising computer-readable recording media, the computer program product comprising instructions enabling an X-ray apparatus to: acquire an original radiation image of an object and capturing condition information of the object, acquire a scatter radiation image related to the original radiation image by inputting the original radiation image and the capturing condition information to a learning network model configured to estimate scatter radiation, and acquire a scatter radiation-processed medical image from the original radiation image based on the original radiation image and the scatter radiation image, wherein the learning network model configured to estimate scatter radiation comprises a learning network model taught based on a plurality of scatter radiation images and a plurality of pieces of capturing condition information related to the plurality of scatter radiation images.
However, the prior art of record fails to teach or fairly suggest the program product wherein learning of the learning network model is performed based on learning data including at least one of the scatter radiation image, characteristics of regions of a target object a thickness of the target object and the capturing condition information, in the manner as required by Claim 20.
Claims 2-9, 12-18, 21, and 22 are allowed by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see Applicant Amendment, filed 03/08/2021, with respect to prior art rejections of the claims have been fully considered and are persuasive.  The prior art rejections of the claims have been overcome by the amendment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANASTASIA MIDKIFF whose telephone number is (571)272-5053.  The examiner can normally be reached on M/W/Th/F contact 11a-4p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ANASTASIA MIDKIFF/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        03/24/2021